DETAILED ACTION

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, and 6 is/are rejected under 35 U.S.C. 103 as obvious over Nozu (US 2014/0077278 A1) (“Nozu”), in view of Nakamura (US 2007/0138547 A1) (“Nakamura”).
Regarding claim 1, Nozu teaches at least in figure 8, and Examiner’s annotated figure 8 below:

    PNG
    media_image1.png
    474
    718
    media_image1.png
    Greyscale

a semiconductor part (A=everything, but 20, 40, 50, and 51); 
a first electrode (51) provided on a back surface of the semiconductor part (A); 
a second electrode (50) provided on a front surface of the semiconductor part (A); 
a control electrode (20) provided between the semiconductor part (A) and the second electrode (50), 
the semiconductor part (A) having a trench at the front surface side (area around 20-21-40-41), 
the control electrode (20) being provided in the trench (area around 20-21-40-41) and electrically insulated from the semiconductor part (A) by a first insulating part (area around B); 
a third electrode (40) provided inside the trench (area around 20-21-40-41), 
the third electrode (40) being provided apart from the control electrode (21), 
a distance between the third electrode (40) and the first electrode (51) being smaller than a distance between the control electrode (21) and the first electrode (51), 
the third electrode (40) being electrically insulated from the semiconductor part (A) by a second insulating part (area around D) and electrically insulated from the control electrode (20) by a third insulating part (area around C) (Examiner Note: based upon Applicant’s disclosure the insulating parts (first, second, and third) are made up of the parts of the first, second, and third, insulating film. Therefore, Examiner will refer to the insulating parts as areas around the insulating films); 
a first insulating film (B) provided in the second insulating part (area around D, where there are parts of B around the area around D), 
the first insulating film (B) being provided between the semiconductor part (A) and the third electrode (40) (where a line can be drawn from A to 40 that intersects with B, therefore, B is between A and 40);
a second insulating film (D) shared by the second insulating part (area around D) and the third insulating part (area around C) (see Examiner Note above), 
the second insulating film (D) being provided between the first insulating film (B) and the third electrode (40) and between the control electrode (20) and the third electrode (40); and 
a third insulating film (C) shared by the second insulating part (area around D) and the third insulating part (area around C) (see Examiner Note above),  
the semiconductor part (A) including 
a first semiconductor layer (11) of a first conductivity type (11 is n-type), 
a second semiconductor layer (12) of a second conductivity type (12 is p-type), and 
a third semiconductor layer (16) of the first conductivity type (16 is n+), 
the first semiconductor layer (11) extending between the first (51) and second electrodes (50), 
the second semiconductor layer (12) being provided between the first semiconductor layer (11) and the second electrode (50), 
the third semiconductor layer (16) being selectively provided between the second semiconductor layer (12) and the second electrode (50), 
the first insulating part (area around B) being provided between the second semiconductor layer (12) and the control electrode (20), 
the second insulating part (area around D) being provided between the third electrode (40) and the first semiconductor layer (11).

Nozu does not teach:
 the third insulating film (C) being provided between the first (B) and second insulating films (D) and between the control electrode (20) and the second insulating film (D),
the third insulating film being different in composition from the first insulating film and the second insulating film;

Nakamura teaches at least in figure 1:
the third insulating film (Nakamura 7N; Nozu C) being provided between the first (Nakamura 7a; Nozu B) and second insulating films (Nakamura 7b; Nozu D) and between the control electrode (Nakamura 8; Nozu 20) and the second insulating film (Nakamura 7b; Nozu D),
It would have been obvious to one of ordinary skill in the art to change the shape of the trench gate (gate electrode 20 and field plate electrode 40) of Nozu as both shapes appear to be obvious variants of each as both teachings are directed to reducing the on resistance of the device (Nakamura ¶ 0006; Nozu ¶ 0004) and reduce the reduce the capacitance between the gate and source, Cgs (Id.). Therefore, one of ordinary skill in the art would view the different shapes, and consequently the placement of the insulating films as being obvious variants of each other.

The third insulating film (7N; Nozu C) being different in composition from the first insulating film (7a; Nozu B) and the second insulating film (7b; Nozu D) (where ¶ 0034, 7N is a nitride, and 7 is formed of an oxide as stated in ¶¶ 0039-40, where oxide 21 is formed and then a thermal treatment is used to form thermal oxide 7).
It would have been obvious to one of ordinary skill in the art to replace the oxide C of Nozu with the nitride 7N of Nakamura because 1) these are extremely common and well-known materials in semiconductors and their interchangeability is well-known and accepted, and 2) it may improve the gate to source capacitance Cgs to improve the Cgd/Cgs to achieve a lower on-resistance. ¶ 0036.
Together, replacing the material of the second insulating film, and changing the shape of the gate trench would have been obvious variations one of ordinary skill in the art would have tried in order to meet the shared goal of Nakamura and Nozu in reducing the capacitance and on resistance of the trench gate devices disclosed. 
Regarding claims 2,
Claim 2 does not patentably distinguish the claimed subject matter from the prior art. This is because the limitations of claim 2 does not distinguish one insulating layer over another. Therefore, claim 2 can be considered a duplication of layers, and/or can be considered a sublayer of at least one of the three insulating layers above, and/or part of at least one of the insulating layers above. Thus, rational Examiner provided in Claim 1 above is equally applicable here. 
Regarding claim 6, the prior art references teach:
the third electrode (40) and the control electrode (20) being arranged along an interface between the first semiconductor layer (11) and the second semiconductor layer (12) (40 and 20 are so arranged in a similar manner as Applicant’s 40 and 50).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as obvious over Nozu, in view of Nakamura, in view of Ishii (US 2012/0061723 A1) (“Ishii”).
Regarding claim 5, Nozu does not teach:
How one of ordinary skill in the art will electrically connect to the control gate. 
It would have been obvious to one of ordinary skill in the art to search for other references which teach how to make these electrical connections.

	Ishii teaches at least in figures 1 and 7:
a control interconnect (60)  provided on the front surface of the semiconductor part (top of figure 7 minus 35  and 60) with the fourth insulating part interposed (part of 16), 
the control interconnect (60) being provided apart from the second electrode (23).

The combination of Nozu and Ishii teaches:
the control interconnect (Ishii 60) including a contact portion (portion of 60 contacting 35), 
the contact portion (Ishii portion of 60 contacting 35) extending into the third insulating film (Ishii 16; Nozu C) and the fourth insulating part (Nozu part of C around Ishii 60) and contacting the control electrode (Ishii 35l; Nozu 20), 
the control electrode (Ishii 35l; Nozu 20) being electrically connected to the control interconnect  (Ishii 60) via the contact portion (Ishii portion of 60 contacting 35).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as obvious over Nozu, in view of Nakamura, in view of Hirler (US 2009/0053869 A1) (“Hirler”).
Regarding claim 7, Nozu does not teach:
How one of ordinary skill in the art will electrically connect to the field plate (i.e. the third electrode). 
It would have been obvious to one of ordinary skill in the art to search for other references which teach how to make these electrical connections.

The prior art references do not clearly teach:
wherein the second electrode includes a contact portion extending into the third insulating film and the fourth insulating part, 
the contact portion contacting the third electrode, and 
the third electrode is electrically connected to the second electrode via the contact portion.

Hirler teaches teaches at least in figure 16:
wherein the second electrode (41) includes a contact portion (top of 45) extending into the third insulating film  and the fourth insulating part (26/21; see rational from claims 1-6 concerning the insulating layer), 
the contact portion (top of 45) contacting the third electrode (bottom of 45), and 
the third electrode (bottom of 45) is electrically connected to the second electrode (41) via the contact portion (top of 45).
It would have been obvious to one of ordinary skill in the art that the field plate could have been connected to the source electrode as this is an obvious variant of connecting the field plate to the gate electrode. This is because Hirler teaches by connecting the field plate the source electrode one can reduce the gate to drain capacitance. ¶ 0062. 

Response to Arguments
Applicant's arguments filed July 11, 2022 have been fully considered but they are not persuasive. 
In response to Applicant’s amendment Examiner has issued a new rejection based upon a different analysis of the claims. The new rejection, and analysis focuses on the first through third insulating layers, and then lumps areas of these insulating layers together to form the insulating parts. This analysis still utilizes Nakamura for the third insulating film being different than the first and second insulating films. 
Applicant may want to focus on the structure, and structural relationships between the insulating films and the other elements, and not focus as much on the insulating parts. This is because the insulating parts, based upon Applicant’s disclosure, are the combination of areas of the insulating layers. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/Primary Examiner, Art Unit 2822